Citation Nr: 1448438	
Decision Date: 10/31/14    Archive Date: 11/05/14

DOCKET NO.  12-12 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric condition, to include anxiety and mood disorder, not otherwise specified (NOS).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel






INTRODUCTION

The Veteran served on active duty from August 1970 to August 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In his December 2010 claim for benefits, the Veteran initially sought service connection for PTSD.  However, other psychiatric disorders have been raised by the record.  In the rating decision on appeal, multiple contended diagnoses were separately denied.  The scope of a mental health disability claim, however, includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In light of Clemons, the Board has characterized the Veteran's claim as shown above as one issue.

In addition to the paper claims file, the Board has reviewed the record maintained in the Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files associated with the Veteran's claim.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Further development is needed before the Board can adjudicate the Veteran's claim.

In a December 2011 letter, a VA staff psychiatrist noted that he has managed the Veteran's psychiatric care since November 2010.  The VA psychiatrist's letter stated that the Veteran was currently diagnosed with depressive disorder NOS and anxiety disorder NOS, but was not diagnosed with PTSD.  The VA psychiatrist stated that the anxiety the Veteran "described seemed to have military origins," but he did not provide any further explanation.

In July 2012, the Veteran underwent a VA mental disorders examination.  The VA examiner stated that the Veteran "did not meet the DSM-IV diagnostic criteria for any mental disorder at present."  The examiner stated that he considered the Veteran's self-report to be very dubious, particularly in light of inaccuracies documented in his medical record in which the Veteran presented himself to be a Vietnam-era combat veteran to mental health providers.  The examiner also noted there was a "strong correlation" between the Veteran filing benefits claims with the VA and his seeking mental health treatment.  In particular, the VA examiner noted that treatment records documented the Veteran seeking documentation for his claim from mental health providers and had requested a medical statement from his treating psychiatrist for time off from work "months in advance of the actual time he wanted off."  The VA examiner concluded that the Veteran's accounts were not plausible, and the Veteran's psychological test results were "not indicative of any significant psychological distress."

The Board notes that a valid service connection claim must include competent evidence of a current disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 38 C.F.R. § 3.304(f).  The requirements of a current disability may be met by evidence of symptomatology at the time of filing or at any point during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 323 (2007).

In this case, there are treatment records that document diagnoses during the period since the Veteran filed his claim and other records indicate that the Veteran does not have any psychiatric diagnoses, in part, based on considerations of the Veteran's credibility.  As such, the Veteran's claim must be remanded for an addendum opinion addressing whether the Veteran has had any diagnosed disabilities at any time since the Veteran filed his claim, and for any such diagnosed disability, whether such is attributable to service.

Since the claims file is being returned it should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records dated since July 2012 and associate those documents with the Veteran's claims file.

2.  After completion of the foregoing, request an opinion from an appropriate VA physician.  An examination of the Veteran is not required unless deemed necessary by the medical professional selected to offer the opinion.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  

Following a review of the record, and an examination if deemed necessary, the examiner is requested to address the following question:

a)  Is it at least as likely as not (50 percent or greater degree of probability) that the Veteran has had an acquired psychiatric disability at any time since December 2010?

b)  For any such diagnosed acquired psychiatric disability, is it at least as likely as not that the disability is attributable to service?

The examiner should provide a complete rationale for any opinion provided.  If an opinion cannot be provided without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  Then readjudicate the Veteran's claim in light of all the evidence of record.  If any benefit sought is denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC) and afforded an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).



